FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


CINDY LEE GARCIA,                        No. 12-57302
               Plaintiff-Appellant,
                                           D.C. No.
                 v.                     2:12-cv-08315-
                                          MWF-VBK
GOOGLE, INC., a Delaware
Corporation; YOUTUBE, LLC, a
California limited liability company,      OPINION
               Defendants-Appellees,

                and

NAKOULA BASSELEY NAKOULA, an
individual, AKA Sam Bacile; MARK
BASSELEY YOUSSEF; ABANOB
BASSELEY NAKOULA; MATTHEW
NEKOLA; AHMED HAMDY; AMAL
NADA; DANIEL K. CARESMAN;
KRITBAG DIFRAT; SOBHI BUSHRA;
ROBERT BACILY; NICOLA BACILY;
THOMAS J. TANAS; ERWIN
SALAMEH; YOUSSEFF M. BASSELEY;
MALID AHLAWI,
                      Defendants.


     Appeal from the United States District Court
         for the Central District of California
    Michael W. Fitzgerald, District Judge, Presiding
2                       GARCIA V. GOOGLE

              Argued and Submitted En Banc
          December 15, 2014—Pasadena California

                        Filed May 18, 2015

       Before: Sidney R. Thomas, Chief Judge, and Alex
     Kozinski, M. Margaret McKeown, Marsha S. Berzon,
    Johnnie B. Rawlinson, Richard R. Clifton, Consuelo M.
     Callahan, N. Randy Smith, Mary H. Murguia, Morgan
         Christen and Paul J. Watford, Circuit Judges.

                 Opinion by Judge McKeown;
                Concurrence by Judge Watford;
                  Dissent by Judge Kozinski


                           SUMMARY*


             Copyright / Preliminary Injunction

   The en banc court affirmed the district court’s denial of
Cindy Lee Garcia’s motion for a preliminary injunction
requiring Google, Inc., to remove the film Innocence of
Muslims from all of its platforms, including YouTube.

    A movie producer transformed Garcia’s five-second
acting performance for a film titled Desert Warrior into part
of a blasphemous video proclamation against the Prophet
Mohammed. Innocence of Muslims was credited as a source


  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                     GARCIA V. GOOGLE                         3

of violence in the Middle East, and Garcia received death
threats.

    The en banc court held that the district court did not abuse
its discretion in denying Garcia’s motion for a mandatory
preliminary injunction because the law and facts did not
clearly favor her claim to a copyright in her acting
performance as it appeared in Innocence of Muslims. The en
banc court credited the expert opinion of the Copyright
Office, which had refused to register Garcia’s performance
apart from the film. The en banc court also held that in the
context of copyright infringement, the only basis upon which
the preliminary injunction was sought, Garcia failed to make
a clear showing of irreparable harm to her interests as an
author.

    The en banc court dissolved the three-judge panel’s
amended takedown injunction against the posting or display
of any version of Innocence of Muslims that included
Garcia’s performance. The en banc court held that the
injunction was unwarranted and incorrect as a matter of law
and was a prior restraint that infringed the First Amendment
values at stake.

    Concurring in the judgment, Judge Watford wrote that the
majority should not have reached the issue of copyright law,
but rather should have affirmed, without controversy, on the
basis of Garcia’s failure to establish a likelihood of
irreparable harm.

    Dissenting, Judge Kozinski wrote that Garcia’s dramatic
performance met all of the requirements for copyright
protection. He wrote that her copyright claim was likely to
4                  GARCIA V. GOOGLE

succeed and that she had made an ample showing of
irreparable harm.


                       COUNSEL

M. Cris Armenta, The Armenta Law Firm ACP, Los Angeles,
California; Credence Sol, La Garenne, Chauvigng, France;
and Jason Armstrong, Bozeman, Montana, for Plaintiff-
Appellant.

Neal Kumar Katyal, Christopher T. Handman, Dominic F.
Perella, and Sean Marotta, Hogan Lovells US LLP,
Washington, D.C.; and Timothy Alger and Sunita Bali,
Perkins Coie LLP, Palo Alto, California, for Defendants-
Appellees Google, Inc. and YouTube LLC.

Michael H. Page and Joseph C. Gratz, Durie Tangrie LLP,
San Francisco, California, for Amicus Curiae Netflix, Inc..

Christopher Jon Sprigman, New York University School of
Law, New York, New York; Christopher Newman, George
Mason University School of Law, Arlington, Virginia; and
Jennifer S. Grannick, Stanford Law School, Stanford,
California, for Amici Curiae Professors of Intellectual
Property.

Matt Schruers, Washington, D.C., for Amicus Curiae
Computer & Communications Industry Association.

Corynne McSherry and Vera Ranieri, Electronic Frontier
Foundation, San Francisco, California; Lee Rowland and
Brian Hauss, American Civil Liberties Union, New York,
New York; Sherwin Siy and John Bergmayer, Public
                     GARCIA V. GOOGLE                        5

Knowledge, Washington, D.C.; Art Neill and Teri Karobonik,
New Media Rights, San Diego, California; Erik Stallman,
Center for Democracy & Technology, Washington, D.C.; and
Jonathan Band, Jonathan Band PLLC of Washington, D.C.,
for Amici Curiae Electronic Frontier Foundation, American
Civil Liberties Union, Public Knowledge, Center for
Democracy and Technology, New Media Rights, American
Library Association, Association of College and Research
Libraries, and Association of Research Libraries.

Catherine R. Gellis, Sausalito, California, for Amici Curiae
Floor 64, Inc., and Organization for Transformative Works.

Christopher S. Reeder, Robins, Kaplan, Miller & Ciresi LLP,
Los Angeles, California; David Leichtman and Michael A.
Kolcun, Robins, Kaplan, Miller & Ciresi LLP, New York,
New York; and Kathryn Wagner, Stacy Lefkowitz, and
Kristine Hsu, New York, New York, for Amicus Curiae
Volunteer Lawyers for the Arts, Inc.

Andrew P. Bridges, David L. Hayes, Kathryn J. Fritz, and
Todd R. Gregorian, Fenwick & West LLP, San Francisco
California, for Amici Curiae Adobe Systems, Inc.,
Automattic, Inc., Facebook, Inc., Gawker Media, LLC,
IAC/Interactive Corp., Kickstarter, Inc., Pinterest, Inc.,
Tumblr, Inc., and Twitter, Inc.

Venkat Balasubramani, Focal PLLC, Seattle, Washington;
Eric Goldman, Santa Clara University School of Law, Santa
Clara, California, for Amici Curiae Internet Law Professors.

Gary L. Bostwick, Bostwick Law, Los Angeles, California;
Jack I. Lerner, UCI Intell. Prop., Arts & Tech. Clinic, Irvine,
California; Michael C. Donaldson, Donaldson + Callif, LLP,
6                  GARCIA V. GOOGLE

Beverly Hills, California; Lincoln D. Bandlow, Lanthrop &
Gage LLP, Los Angeles, California; and Rom Bar-Nissim,
Los Angeles, California, for Amici Curiae International
Documentary Association, Film Independent, Fredrik Gertten
and Morgan Spurlock.

Kelli L. Sager, Dan Laidman and Brendan N. Charney, Davis
Wright Tremaine LLP, Los Angeles, California, for Amici
Curiae Los Angeles Times Communications LLC; The E.W.
Scripps Company; Advance Publications, Inc.; The New
York Times Company; The Washington Post; the Reporters
Committee for Freedom of the Press; National Public Radio,
Inc.; the National Press Photographers Association; the
California Newspaper Publishers Association; and the First
Amendment Coalition.

Duncan Crabtree-Ireland and Danielle S. Van Lier, SAG-
AFTRA, Los Angeles, California; Thomas R. Carpenter,
Actors’ Equity Association, New York, New York; Jennifer
P. Garner, American Federation of Musicians of the United
States and Canada, New York, New York; Dominick Luquer,
International Federation of Actors, Brussels, Belgium; and
Elichai Shaffir, Counsel for Alliance of Canadian Cinema,
Television, and Radio Artists, Toronto, Ontario, for Amici
Curiae Screen Actors Guild–American Federation of
Television and Radio Artists; Actors’ Equity Association;
American Federation of Musicians of the United States and
Canada; International Federation of Actors; Alliance of
Canadian Cinema, Television, and Radio Artists; Equity UK;
Media, Entertainment and Arts Alliance–Equity Division
(Australia & New Zealand); and South African Guild of
Actors.
                        GARCIA V. GOOGLE                                7

Paul Alan Levy and Scott Michelman, Public Citizen
Litigation Group, Washington, D.C., for Amicus Curiae
Public Citizen.

Justin Hughes, Loyola Law School, Los Angeles, California,
for Amici Curiae Professors Shyamkrishna Balganesh, Justin
Hughes, Pete Menell, and David Nimmer.


                              OPINION

McKEOWN, Circuit Judge:

    In this case, a heartfelt plea for personal protection is
juxtaposed with the limits of copyright law and fundamental
principles of free speech. The appeal teaches a simple
lesson—a weak copyright claim cannot justify censorship in
the guise of authorship.

    By all accounts, Cindy Lee Garcia was bamboozled when
a movie producer transformed her five-second acting
performance into part of a blasphemous video proclamation
against the Prophet Mohammed.1 The producer—now in jail
on unrelated matters—uploaded a trailer of the film,
Innocence of Muslims, to YouTube. Millions of viewers soon
watched it online, according to Garcia. News outlets credited
the film as a source of violence in the Middle East. Garcia
received death threats.


 1
    We use the transliteration “Mohammed” because both parties use this
spelling.    We note that, according to the American Library
Association-Library of Congress Arabic Romanization Table, available
at http://www.loc.gov/catdir/cpso/roman.html, an alternate transliteration
is “Muhammad.”
8                    GARCIA V. GOOGLE

    Asserting that she holds a copyright interest in her
fleeting performance, Garcia sought a preliminary injunction
requiring Google to remove the film from all of its platforms,
including YouTube. The district court denied the injunction,
finding that Garcia did not establish likely success on the
merits for her copyright claim. Nor did she demonstrate that
the injunction would prevent any alleged harm in light of the
film’s five-month presence on the Internet. A divided panel
of our court reversed, labeled her copyright claim as “fairly
debatable,” but then entered a mandatory injunction requiring
Google to remove the film. That injunction was later limited
to versions of the film featuring Garcia’s performance.

    As Garcia characterizes it, “the main issue in this case
involves the vicious frenzy against Ms. Garcia that the Film
caused among certain radical elements of the Muslim
community.” We are sympathetic to her plight. Nonetheless,
the claim against Google is grounded in copyright law, not
privacy, emotional distress, or tort law, and Garcia seeks to
impose speech restrictions under copyright laws meant to
foster rather than repress free expression. Garcia’s theory can
be likened to “copyright cherry picking,” which would enable
any contributor from a costume designer down to an extra or
best boy to claim copyright in random bits and pieces of a
unitary motion picture without satisfying the requirements of
the Copyright Act. Putting aside the rhetoric of Hollywood
hijinks and the dissent’s dramatics, this case must be decided
on the law.

    In light of the Copyright Act’s requirements of an
“original work[] of authorship fixed in any tangible medium,”
17 U.S.C. § 102(a), the mismatch between Garcia’s copyright
claim and the relief sought, and the Copyright Office’s
rejection of Garcia’s application for a copyright in her brief
                     GARCIA V. GOOGLE                         9

performance, we conclude that the district court did not abuse
its discretion in denying Garcia’s request for the preliminary
injunction. As a consequence, the panel’s mandatory
injunction against Google was unjustified and is dissolved
upon publication of this opinion.

        BACKGROUND AND PROCEDURAL HISTORY

    In July 2011, Cindy Lee Garcia responded to a casting
call for a film titled Desert Warrior, an action-adventure
thriller set in ancient Arabia. Garcia was cast in a cameo role,
for which she earned $500. She received and reviewed a few
pages of script. Acting under a professional director hired to
oversee production, Garcia spoke two sentences: “Is George
crazy? Our daughter is but a child?” Her role was to deliver
those lines and to “seem[] concerned.”

    Garcia later discovered that writer-director Mark Basseley
Youssef (a.k.a. Nakoula Basseley Nakoula or Sam Bacile)
had a different film in mind: an anti-Islam polemic renamed
Innocence of Muslims. The film, featuring a crude
production, depicts the Prophet Mohammed as, among other
things, a murderer, pedophile, and homosexual. Film
producers dubbed over Garcia’s lines and replaced them with
a voice asking, “Is your Mohammed a child molester?”
Garcia appears on screen for only five seconds.

   Almost a year after the casting call, in June 2012, Youssef
uploaded a 13-minute-and-51-second trailer of Innocence of
Muslims to YouTube, the video-sharing website owned by
Google, Inc., which boasts a global audience of more than
10                    GARCIA V. GOOGLE

one billion visitors per month.2 After it was translated into
Arabic, the film fomented outrage across the Middle East,
and media reports linked it to numerous violent protests. The
film also has been a subject of political controversy over its
purported connection to the September 11, 2012, attack on
the United States Consulate in Benghazi, Libya.

    Shortly after the Benghazi attack, an Egyptian cleric
issued a fatwa against anyone associated with Innocence of
Muslims, calling upon the “Muslim Youth in America[] and
Europe” to “kill the director, the producer[,] and the actors
and everyone who helped and promoted this film.” Garcia
received multiple death threats.

    Legal wrangling ensued. Garcia asked Google to remove
the film, asserting it was hate speech and violated her state
law rights to privacy and to control her likeness. Garcia also
sent Google five takedown notices under the Digital
Millenium Copyright Act, 17 U.S.C. § 512, claiming that
YouTube’s broadcast of Innocence of Muslims infringed her
copyright in her “audio-visual dramatic performance.”
Google declined to remove the film.

    On September 19, 2012, Garcia first sued Google,
Youssef, and other unnamed production assistants in Los
Angeles Superior Court.         Her complaint alleged a
compendium of torts and assorted wrongdoing under
California law. As against Google, Garcia made claims for
invasion of privacy, false light, and violating her right to
publicity. She brought the same claims against Youssef and
added fraud, unfair business practices, slander, and

   2
      See YouTube.com Press Statistics, https://www.youtube.com/yt/
press/statistics.html (last visited May 13, 2015).
                     GARCIA V. GOOGLE                         11

intentional infliction of emotional distress. The state court
denied Garcia’s motion for a “temporary restraining order and
for an order to show cause re preliminary injunction,”
because she had “not shown a likelihood of success on the
merits.” On September 25, 2012, Garcia voluntarily
dismissed her state court suit.

    One day later, Garcia turned to federal court. She filed
suit in the United States District Court for the Central District
of California and again named Google and Youssef as co-
defendants. Garcia alleged copyright infringement against
both defendants and revived her state law claims against
Youssef for fraud, unfair business practices, libel, and
intentional infliction of emotional distress.

    Garcia then moved for a temporary restraining order and
for an order to show cause on a preliminary injunction—but
only on the copyright claim. She sought to bar Google from
hosting Innocence of Muslims on YouTube or any other
Google-run website.

    On November 30, 2012, the district court denied Garcia’s
motion for a preliminary injunction. As an initial matter, the
court concluded that “Garcia ha[d] not demonstrated that the
requested relief would prevent any alleged harm,” because,
by that point, the film trailer had been on the Internet for five
months. Nor did Garcia establish a likelihood of success on
the merits. In particular, the district court found that the
nature of Garcia’s copyright interest was unclear, and even if
she could establish such a copyright, she granted the film
directors an implied license to “distribute her performance as
a contribution incorporated into the indivisible whole of the
Film.”
12                   GARCIA V. GOOGLE

     A divided panel of our court reversed. More than a year
and a half after the film was first uploaded, the panel majority
first issued a secret takedown order, giving Google twenty-
four hours to remove all copies of Innocence of Muslims from
YouTube and other Google-controlled platforms. The panel
embargoed disclosure of the order until it issued its opinion.
The panel later amended the order to allow YouTube to post
any version of the film that did not include Garcia’s
performance.

    In its later-issued opinion, the panel majority reversed the
district court and granted Garcia’s preliminary injunction.
Garcia v. Google, Inc., 743 F.3d 1258, amended by Garcia v.
Google, Inc., 766 F.3d 929 (9th Cir. 2014). Despite
characterizing Garcia’s copyright claim as “fairly debatable,”
the panel majority nonetheless concluded that Garcia was
likely to prevail on her copyright claim as to her individual
performance in Innocence of Muslims. 766 F.3d at 935. In
contrast to the district court’s factual finding of an implied
license from Garcia to Youssef, the panel opinion held that
the license ran in the opposite direction: “Youssef implicitly
granted [Garcia] a license to perform his screenplay,” and that
Garcia did not grant Youssef an implied license to
incorporate her performance into the film. Id. at 935–38.
Finally, the panel majority held that, because of the death
threats against her, Garcia had established irreparable harm
and the equities and public interest favored an injunction. Id.
at 938–40. The opinion did not address the First Amendment
consequences of the mandatory takedown injunction, beyond
stating that the First Amendment does not protect copyright
infringement.

    Judge N.R. Smith dissented. He wrote that Garcia had
not met the high burden required for a mandatory preliminary
                         GARCIA V. GOOGLE                              13

injunction because she was unlikely to succeed on her
copyright claim. Id. at 941 (N.R. Smith, J., dissenting).
Specifically, Garcia was not likely to prove her performance
was a “work,” nor would she likely meet the copyright
requirements of authorship and fixation, among other
shortcomings with her claim. Id. at 946. In sum, “[b]ecause
the facts and law do not ‘clearly favor’ issuing a preliminary
injunction to Garcia, the district court did not abuse its
discretion in denying Garcia’s requested relief.” Id. at 940.

   We granted rehearing en banc.3 Garcia v. Google, Inc.,
771 F.3d 647 (9th Cir. 2014).

                              ANALYSIS

I. THE DISTRICT COURT’S DECISION

    Garcia sued under a slew of legal theories, but she moved
for a preliminary injunction on just one of them: the
copyright claim. Hence, copyright is the only basis for the
appeal. Garcia’s tort allegations—and claimed harm
resulting from those torts, such as emotional distress—do not
figure into our analysis.

      We begin with the basics.




  3
    In connection with en banc proceedings, we received thirteen amicus
briefs from a broad array of interested parties, including copyright and
Internet law scholars; content, Internet service, and technology providers;
actors; media organizations; and nonprofit groups. The briefs were
helpful to our understanding of the implications of this case from various
points of view. We thank amici for their participation.
14                    GARCIA V. GOOGLE

     The district court’s order denying Garcia’s motion for a
preliminary injunction is reviewed for abuse of discretion.
Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131
(9th Cir. 2011). Because our review is deferential, “[w]e will
not reverse the district court where it ‘got the law right,’ even
if we ‘would have arrived at a different result,’ so long as the
district court did not clearly err in its factual determinations.”
Id. (internal citation omitted).

    The Supreme Court has emphasized that preliminary
injunctions are an “extraordinary remedy never awarded as of
right.” Winter v. NRDC, 555 U.S. 7, 24 (2008). The district
court correctly identified that Garcia must satisfy Winter’s
four-factor test. “A plaintiff seeking a preliminary injunction
must show that: (1) she is likely to succeed on the merits,
(2) she is likely to suffer irreparable harm in the absence of
preliminary relief, (3) the balance of equities tips in her favor,
and (4) an injunction is in the public interest.” Farris v.
Seabrook, 677 F.3d 858, 864 (9th Cir. 2012) (citing Winter,
555 U.S. at 20).

    The first factor under Winter is the most important—
likely success on the merits. Aamer v. Obama, 742 F.3d
1023, 1038 (D.C. Cir. 2014) (“We begin with the first and
most important factor: whether petitioners have established
a likelihood of success on the merits.”). Because it is a
threshold inquiry, when “a plaintiff has failed to show the
likelihood of success on the merits, we ‘need not consider the
remaining three [Winter elements].’” Ass’n des Eleveurs de
Canards et d’Oies du Quebec v. Harris, 729 F.3d 937, 944
(9th Cir. 2013) (quoting DISH Network Corp. v. F.C.C.,
653 F.3d 771, 776–77 (9th Cir. 2011)).
                        GARCIA V. GOOGLE                             15

    Garcia’s burden here is doubly demanding: Because
Garcia seeks a mandatory injunction, she must establish that
the law and facts clearly favor her position, not simply that
she is likely to succeed.

    Why? Garcia’s requested injunction required Google to
take affirmative action—to remove (and to keep removing)
Innocence of Muslims from YouTube and other sites under its
auspices, whenever and by whomever the film was uploaded.
This relief is treated as a mandatory injunction, because it
“orders a responsible party to ‘take action.’” Marlyn
Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d
873, 879 (9th Cir. 2009) (citation omitted). As we have
cautioned, a mandatory injunction “goes well beyond simply
maintaining the status quo pendente lite [and] is particularly
disfavored.”4 Stanley v. Univ. of S. Cal., 13 F.3d 1313, 1320
(9th Cir. 1994) (internal citations omitted)). The “district
court should deny such relief ‘unless the facts and law clearly
favor the moving party.’” Id. (quoting Anderson v. United
States, 612 F.2d 1112, 1114 (9th Cir.1979)). In plain terms,
mandatory injunctions should not issue in “doubtful cases.”
Park Vill. Apartment Tenants Ass’n v. Mortimer Howard
Trust, 636 F.3d 1150, 1160 (9th Cir. 2011).

    As we shall see, the district court did not abuse its
discretion in concluding that Garcia was not likely to succeed
on her copyright claim—much less that the law and facts

 4
   “The status quo means the last, uncontested status which preceded the
pending controversy.” N.D. ex rel. Parents v. Haw. Dep’t of Educ.,
600 F.3d 1104, 1112 n.6 (9th Cir. 2010) (internal citation and quotation
marks omitted). The status quo preceding this litigation was that
Innocence of Muslims was uploaded to and available for viewing on
YouTube. The preliminary injunction issued by the panel majority
disrupted that status quo by ordering Google to remove the film.
16                       GARCIA V. GOOGLE

clearly compel suppression of a controversial and politically
significant film.

      A. COPYRIGHT

    The central question is whether the law and facts clearly
favor Garcia’s claim to a copyright in her five-second acting
performance as it appears in Innocence of Muslims. The
answer is no. This conclusion does not mean that a plaintiff
like Garcia is without options or that she couldn’t have sought
an injunction against different parties or on other legal
theories, like the right of publicity and defamation.5

     Under the Copyright Act, “[c]opyright protection subsists
. . . in original works of authorship fixed in any tangible
medium of expression . . . [including] motion pictures.”
17 U.S.C. § 102(a). That fixation must be done “by or under
the authority of the author.” 17 U.S.C. § 101. Benchmarked
against this statutory standard, the law does not clearly favor
Garcia’s position.




  5
    Down the road, Garcia also may have a contract claim. She recalls
signing some kind of document, though she cannot find a copy. We take
no position on this claim. Nor do we consider whether Garcia’s
performance was a work made for hire. See 17 U.S.C. § 101 (defining
“work made for hire” as work “prepared by an employee within the scope
of his or her employment” or, where both parties sign a written agreement,
a work “specially ordered or commissioned . . . as a part of a motion
picture. . .”); see also § 201(b) (in case of work made for hire, the
employer or person for whom the work is prepared is the author, subject
to express agreement otherwise). In district court proceedings, the parties
disputed whether Garcia signed a work-made-for-hire agreement, and the
issue is not before us on appeal.
                        GARCIA V. GOOGLE                              17

    The statute purposefully left “works of authorship”
undefined to provide for some flexibility. See 1 Nimmer on
Copyright § 2.03. Nevertheless, several other provisions
provide useful guidance. An audiovisual work is one that
consists of “a series of related images which are intrinsically
intended to be shown” by machines or other electronic
equipment, plus “accompanying sounds.” 17 U.S.C. § 101.
In turn, a “motion picture” is an “audiovisual work[]
consisting of a series of related images which, when shown
in succession, impart an impression of motion, together with
accompanying sounds, if any.” Id. These two definitions
embody the work here: Innocence of Muslims is an
audiovisual work that is categorized as a motion picture and
is derivative of the script. Garcia is the author of none of this
and makes no copyright claim to the film or to the script.6
Instead, Garcia claims that her five-second performance itself
merits copyright protection.

    In the face of this statutory scheme, it comes as no
surprise that during this litigation, the Copyright Office found
that Garcia’s performance was not a copyrightable work
when it rejected her copyright application. The Copyright
Office explained that its “longstanding practices do not allow
a copyright claim by an individual actor or actress in his or
her performance contained within a motion picture.” Thus,
“[f]or copyright registration purposes, a motion picture is a
single integrated work. . . . Assuming Ms. Garcia’s
contribution was limited to her acting performance, we


  6
   In another odd twist, one of Garcia’s primary objections rests on the
words falsely attributed to her via dubbing. But she cannot claim
copyright in words she neither authored nor spoke. That leaves Garcia
with a legitimate and serious beef, though not one that can be vindicated
under the rubric of copyright.
18                       GARCIA V. GOOGLE

cannot register her performance apart from the motion
picture.”

     We credit this expert opinion of the Copyright Office—
the office charged with administration and enforcement of the
copyright laws and registration.7 See Inhale, Inc. v. Starbuzz
Tobacco, Inc., 755 F.3d 1038, 1041–42 (9th Cir. 2014). The
Copyright Office’s well-reasoned position “reflects a ‘body
of experience and informed judgment to which courts and
litigants may properly resort for guidance.’” Southco, Inc. v.
Kanebridge Corp., 390 F.3d 276, 286 n.5 (3d Cir. 2004) (en
banc) (Alito, J.) (quoting Yates v. Hendon, 541 U.S. 1, 3
(2004)).8

   In analyzing whether the law clearly favors Garcia,
Aalmuhammed v. Lee, 202 F.3d 1227 (9th Cir. 2000),

 7
   As Nimmer notes, when “the question as to copyrightabilty forms the
core of the dispute between the parties, . . . input from the Copyright
Office—the governmental agency that possesses special expertise in
determining the bounds of copyright protection—[can] be of great value.”
2 Nimmer on Copyright § 7.16[B][3][b][vi].
  8
    The dissent’s suggestion that this case is somehow governed by the
Beijing Treaty on Audiovisual Performances is misplaced. See Dissent at
38–39. At present, the treaty is aspirational at best. It has yet to take
effect because only six countries have ratified or acceded to the
treaty—well short of the thirty it needs to enter into force. See World
Intellectual Property Organization, Summary of the Beijing Treaty on
Audiovisual Performances (2012), available at www.wipo.int/treaties/
en/ip/beijing/summary_beijing.html (last visited May 13, 2015). Although
the United States signed the treaty in 2012, it has not been ratified by the
U.S. Senate. Article II, Section 2 of the Constitution requires the
concurrence of a two-thirds majority of that body. The dissent’s reference
to the fact sheet from the Patent and Trademark Office, which unlike the
Copyright Office lacks legal authority to interpret and administer the
Copyright Act, is similarly inapposite. See Dissent at 39.
                         GARCIA V. GOOGLE                              19

provides a useful foundation. There, we examined the
meaning of “work” as the first step in analyzing joint
authorship of the movie Malcolm X. The Copyright Act
provides that when a work is “prepared by two or more
authors with the intention that their contributions be merged
into inseparable or interdependent parts of a unitary whole,”
the work becomes a “joint work” with two or more authors.
17 U.S.C. § 101 (emphasis added). Garcia unequivocally
disclaims joint authorship of the film.

     In Aalmuhammed, we concluded that defining a “work”
based upon “some minimal level of creativity or originality
. . . would be too broad and indeterminate to be useful.”9
202 F.3d at 1233 (internal quotation marks omitted). Our
animating concern was that this definition of “work” would
fragment copyright protection for the unitary film Malcolm X
into many little pieces:

         So many people might qualify as an “author”
         if the question were limited to whether they
         made a substantial creative contribution that
         that test would not distinguish one from
         another. Everyone from the producer and
         director to casting director, costumer,




   9
      Although the ultimate issue in Aalmuhammed pertained to joint
authorship, the definition of “work” was essential, just as in our case, to
the analysis. 202 F.3d at 1233–34; see also Richlin v. Metro-Goldwyn-
Mayer Pictures, Inc., 531 F.3d 962, 968 (9th Cir. 2008) (relying on
Aalmuhammed in reasoning that to determine authorship, the court must
first determine the “work” to be examined).
20                      GARCIA V. GOOGLE

            hairstylist, and “best boy” gets listed in the
            movie credits because all of their creative
            contributions really do matter.

Id.

    Garcia’s theory of copyright law would result in the legal
morass we warned against in Aalmuhammed—splintering a
movie into many different “works,” even in the absence of an
independent fixation. Simply put, as Google claimed, it
“make[s] Swiss cheese of copyrights.”

    Take, for example, films with a large cast—the proverbial
“cast of thousands”10—such as Ben-Hur or Lord of the
Rings.11 The silent epic Ben-Hur advertised a cast of 125,000
people. In the Lord of the Rings trilogy, 20,000 extras
tramped around Middle-Earth alongside Frodo Baggins
(played by Elijah Wood). Treating every acting performance
as an independent work would not only be a logistical and
financial nightmare, it would turn cast of thousands into a
new mantra: copyright of thousands.


 10
   The term “cast of thousands” originated as a Hollywood “[a]dvertising
come-on referring to the crowds of background players in a spectacular
epic film.” Blumenfeld’s Dictionary of Acting and Show Business 48
(Hal Leonard Corp. 2009).
       11
           For information on Ben-Hur, see Ben-Hur, IMDb,
http://www.imdb.com/title/tt0052618/ (last visited Jan. 21, 2015), and
Ben-Hur: A Tale of the Christ, Trivia, IMDb, http://www.imdb.com/title/
tt0016641/trivia (last visited Jan. 30, 2015). For information on Lord of
the Rings, see Lord of the Rings: The Fellowship of the Ring, IMDb,
http://www.imdb.com/title/tt0120737/ (last visited Jan. 21, 2015), and
Lord of the Rings: The Fellowship of the Ring, Trivia, IMDb,
http://www.imdb.com/title/tt0120737/trivia (last visited Jan. 30, 2015).
                         GARCIA V. GOOGLE                               21

     The dissent spins speculative hypotheticals about
copyright protection for book chapters, movie outtakes,
baseball games, and Jimi Hendrix concerts. See Dissent at
35, 38. This hyperbole sounds a false alarm. Substituting
moral outrage and colorful language for legal analysis, the
dissent mixes and matches copyright concepts such as
collective works, derivative works, the requirement of
fixation, and sound recordings. The statutory definitions and
their application counsel precision, not convolution. See, e.g.,
17 U.S.C. §§ 101, 103, 114, 201. The citation to Effects
Associates, Inc. v. Cohen, 908 F.2d 555 (9th Cir. 1990)
(Kozinski, J.), is particularly puzzling. There, neither party
disputed the plaintiff’s copyright, and the plaintiff
independently fixed the special-effects footage and licensed
it to the filmmakers. See id. at 556 n.2

    The reality is that contracts and the work-made-for-hire
doctrine govern much of the big-budget Hollywood
performance and production world. See 1 Nimmer on
Copyright § 6.07[B][2]. Absent these formalities, courts have
looked to implied licenses. See Effects Assocs., 908 F.2d at
559–60. Indeed, the district court found that Garcia granted
Youssef just such an implied license to incorporate her
performance into the film.12 But these legal niceties do not
necessarily dictate whether something is protected by
copyright, and licensing has its limitations. As filmmakers

 12
    Any copyright claim aside, the district court found that Garcia granted
Youssef a non-exclusive implied license to use her performance in the
film. Although Garcia asked Youssef about Desert Warrior’s content, she
in no way conditioned the use of her performance on Youssef’s
representations. On this record, we cannot disturb the district court’s
finding as clearly erroneous. Pom Wonderful LLC v. Hubbard, 775 F.3d
1118, at *2 (9th Cir. 2014) (noting that factual findings reviewed for clear
error).
22                      GARCIA V. GOOGLE

warn, low-budget films rarely use licenses. Even if
filmmakers diligently obtain licenses for everyone on set, the
contracts are not a panacea. Third-party content distributors,
like YouTube and Netflix, won’t have easy access to the
licenses; litigants may dispute their terms and scope; and
actors and other content contributors can terminate licenses
after thirty five years. See 17 U.S.C. § 203(a)(3). Untangling
the complex, difficult-to-access, and often phantom chain of
title to tens, hundreds, or even thousands of standalone
copyrights is a task that could tie the distribution chain in
knots. And filming group scenes like a public parade, or the
1963 March on Washington, would pose a huge burden if
each of the thousands of marchers could claim an
independent copyright.

    Garcia’s copyright claim faces yet another statutory
barrier: She never fixed her acting performance in a tangible
medium, as required by 17 U.S.C. § 101 (“A work is ‘fixed’
in a tangible medium of expression when its embodiment in
a copy or phonorecord, by or under the authority of the
author, is sufficiently permanent or stable to permit it to be
perceived, reproduced, or otherwise communicated for a
period of more than transitory duration.”) (emphasis added).
According to the Supreme Court, “the author is the party who
actually creates the work, that is, the person who translates an
idea into a fixed, tangible expression entitled to copyright
protection.” Cmty. for Creative Non-Violence v. Reid,
490 U.S. 730, 737 (1989). Garcia did nothing of the sort.13


     13
         The Copyright Office draws a distinction between acting
performances like Garcia’s, which are intended to be an inseparable part
of an integrated film, and standalone works that are separately fixed and
incorporated into a film. We in no way foreclose copyright protection for
the latter —any “discrete work in itself that is later incorporated into a
                       GARCIA V. GOOGLE                             23

    For better or for worse, Youssef and his crew “fixed”
Garcia’s performance in the tangible medium, whether in
physical film or in digital form. However one might
characterize Garcia’s performance, she played no role in
fixation. On top of this, Garcia claims that she never agreed
to the film’s ultimate rendition or how she was portrayed in
Innocence of Muslims, so she can hardly argue that the film
or her cameo in it was fixed “by or under [her] authority.”
17 U.S.C. § 101.

    In sum, the district court committed no error in its
copyright analysis. Issuance of the mandatory preliminary
injunction requires more than a possible or fairly debatable
claim; it requires a showing that the law “clearly favor[s]”
Garcia. See Stanley, 13 F.3d at 1320. Because neither the
Copyright Act nor the Copyright Office’s interpretation
supports Garcia’s claim, this is a hurdle she cannot clear.

    B. IRREPARABLE HARM

    Although we could affirm the district court solely on the
copyright issue, see DISH Network, 653 F.3d at 776–77, we
address irreparable harm because the grave danger Garcia
claims cannot be discounted and permeates the entire lawsuit.

    At first blush, irreparable harm looks like Garcia’s
strongest argument. Garcia understandably takes seriously
the fatwa and threats against her and her family, and so do
we. The difficulty with Garcia’s claim is that there is a
mismatch between her substantive copyright claim and the


motion picture,” as the Copyright Office put it. See Effects Assocs.,
908 F.2d at 558–59 (recognizing independent copyrightability of special
effects footage incorporated into film).
24                    GARCIA V. GOOGLE

dangers she hopes to remedy through an injunction. Garcia
seeks a preliminary injunction under copyright law, not
privacy, fraud, false light or any other tort-based cause of
action. Hence, Garcia’s harm must stem from copyright—
namely, harm to her legal interests as an author. Salinger v.
Colting, 607 F.3d 68, 81 & n.9 (2d Cir. 2010) (“The relevant
harm is the harm that . . . occurs to the parties’ legal interests
. . . .”).

    Looking to the purpose of copyright underscores the
disjunction Garcia’s case presents. Article 1, Section 8 of the
U.S. Constitution provides that copyrights “promote the
Progress of Science and useful arts.” Hence, the “Framers
intended copyright itself to be the engine of free expression.
By establishing a marketable right to the use of one’s
expression, copyright supplies the economic incentive to
create and disseminate ideas.” Harper & Row Publishers,
Inc. v. Nation Enters., 471 U.S. 539, 558 (1985); see also
Eldred v. Ashcroft, 537 U.S. 186, 219 (2003) (noting that
“copyright’s purpose is to promote the creation and
publication of free expression”) (emphasis in original). In
keeping with copyright’s function, “the justification of the
copyright law is the protection of the commercial interest of
the []author. It is not to . . . protect secrecy, but to stimulate
creation by protecting its rewards.” Salinger, 607 F.3d at 81
n.9 (quoting New Era Publ’ns Int’l, ApS v. Henry Holt & Co.,
695 F. Supp. 1493, 1526 (S.D.N.Y. 1988)).

    As Garcia frames it, “the main issue in this case involves
the vicious frenzy against Ms. Garcia that the Film caused
among certain radical elements of the Muslim community,”
which has caused “severe emotional distress, the destruction
of her career and reputation” and credible death threats. With
respect to irreparable harm, she argues that “[t]he injuries she
                     GARCIA V. GOOGLE                        25

seeks to avoid—damage to her reputation, unfair[,] forced
promotion of a hateful Film, and death—will be avoided if
any injunction issues.”

    This relief is not easily achieved under copyright law.
Although we do not take lightly threats to life or the
emotional turmoil Garcia has endured, her harms are
untethered from—and incompatible with—copyright and
copyright’s function as the engine of expression.

    In broad terms, “the protection of privacy is not a function
of the copyright law. . . . To the contrary, the copyright law
offers a limited monopoly to encourage ultimate public
access to the creative work of the author.” Bond v. Blum,
317 F.3d 385, 395 (4th Cir. 2003); see also Monge v. Maya
Magazines, Inc., 688 F.3d 1164, 1177 (9th Cir. 2012)
(quoting Bond and “pointedly” noting copyright cases are
analyzed “only under copyright principles, not privacy law”).

    Likewise, authors cannot seek emotional distress damages
under the Copyright Act, because such damages are unrelated
to the value and marketability of their works. See In re
Dawson, 390 F.3d 1139, 1146 n.3 (9th Cir. 2004) (noting that
“‘actual damages’ in the context of the Copyright Act . . .
cover only economic damages” (internal citation omitted));
Mackie v. Rieser, 296 F.3d 909, 917 (9th Cir. 2002) (rejecting
copyright damages where “the infringement did not in any
way influence the market value” of a piece of outdoor
artwork but instead boiled down to the author’s “personal
objections to the manipulation of his artwork”).

    By way of example, erstwhile professional wrestler and
reality TV star Hulk Hogan wanted to enjoin Gawker.com
from posting a sex tape of Hogan with a mistress, claiming
26                  GARCIA V. GOOGLE

copyright infringement. Bollea v. Gawker Media, LLC,
913 F. Supp. 2d 1325, 1327 (M.D. Fla. 2012). The district
court found an absence of irreparable harm because Hogan
“produced no evidence demonstrating that he will suffer
irreparable harm in the copyright sense absent a preliminary
injunction. The only evidence in the record reflecting harm
to [Hogan] relates to harm suffered by him personally and
harm to his professional image due to the ‘private’ nature of
the Video’s content. This evidence does not constitute
irreparable harm in the context of copyright infringement.”
Id. at 1329; cf. New Era Publ’ns, 695 F. Supp. at 1499
(denying injunction sought “not in good faith for its intended
purpose of protecting the value of publication rights, but
rather to suppress a derogatory study of the founder of the
Church of Scientology”).

    Privacy laws, not copyright, may offer remedies tailored
to Garcia’s personal and reputational harms. On that point,
we offer no substantive view. Ultimately, Garcia would like
to have her connection to the film forgotten and stripped from
YouTube. Unfortunately for Garcia, such a “right to be
forgotten,” although recently affirmed by the Court of Justice
for the European Union, is not recognized in the United
States. See Case C-131/12, Google Spain SL v. Agencia
Española de Protección de Datos (AEPD),
ECLI:EU:C:2014:616 (May 13, 2014) (requiring Google to
consider individual requests to remove personal information
from its search engine); Internet Law—Protection of Personal
Data—Court of Justice of the European Union Creates
Presumption that Google Must Remove Links to Personal
Data Upon Request, 128 Harv. L. Rev. 735 (2014).

   Nor is Garcia protected by the benefits found in many
European countries, where authors have “moral rights” to
                      GARCIA V. GOOGLE                          27

control the integrity of their works and to guard against
distortion, manipulation, or misappropriation. See Kelley v.
Chicago Park Dist., 635 F.3d 290, 296 (7th Cir. 2011)
(describing differences in moral rights in American copyright
law versus other countries). Except for a limited universe of
works of visual art, such as paintings and drawings protected
under the Visual Artists Rights Act of 1990, United States
copyright law generally does not recognize moral rights.
17 U.S.C. § 106A. Motion pictures specifically are excluded
from moral rights protection. § 106A; § 101 (“[W]ork of
visual art does not include . . . any . . . motion picture or other
audiovisual work . . . .”).

    In short, Garcia’s harms are too attenuated from the
purpose of copyright. We do not foreclose that in a different
circumstance with a strong copyright claim, a court could
consider collateral consequences as part of its irreparable
harm analysis and remedy. 17 U.S.C. § 502 (providing that
the court may grant injunctions “as it may deem reasonable
to prevent or restrain infringement of a copyright”). But such
a case is not before us.

    Garcia waited months to seek an injunction after
Innocence of Muslims was uploaded to YouTube in July
2012; she did not seek emergency relief when the film first
surfaced on the Internet. The district court did not abuse its
discretion by finding this delay undercut Garcia’s claim of
irreparable harm. See Oakland Tribune, Inc. v. Chronicle
Publ’g Co., 762 F.2d 1374, 1377 (9th Cir. 1985) (“Plaintiff’s
long delay before seeking a preliminary injunction implies a
lack of urgency and irreparable harm.”); 4 Nimmer on
Copyright § 14.06[A][3][c] (noting unreasonable delay can
defeat irreparable injury and the length of time “need not be
great”). Garcia notes that she moved swiftly once the film
28                   GARCIA V. GOOGLE

was translated into Arabic and sparked death threats against
her. But that proves the point: the gravamen of Garcia’s harm
is untethered from her commercial interests as a performer,
and instead focuses on the personal pain caused by her
association with the film.

    The district court did not abuse its discretion in
determining that Garcia failed to muster a clear showing of
irreparable harm. See Flexible Lifeline Sys., Inc. v. Precision
Lift, Inc., 654 F.3d 989, 999–1000 (9th Cir. 2011) (“Harm
must be proved, not presumed.” (quoting 4 Nimmer on
Copyright § 14.06[A][5])).

     In the face of a doubtful copyright claim and the absence
of irreparable harm to Garcia’s interests as an author, we need
not consider the final two Winter factors, the balance of
equities and public interest.

II. THE PANEL’S INJUNCTION

    In February 2014, the panel majority issued the following
injunction: “Google, Inc. shall take down all copies of
‘Innocence of Muslims’ from YouTube.com and from any
other platforms under Google’s control, and take all
reasonable steps to prevent further uploads of ‘Innocence of
Muslims’ to those platforms.” Soon after, the panel amended
the order to state that the prohibition did “not preclude the
posting or display of any version of ‘Innocence of Muslims’
that does not include Cindy Lee Garcia’s performance.”

    Although the first order was more sweeping, the second
cast the court in the uneasy role of film editor. The
amendment only mattered if Google assumed authority to
change the content of someone else’s copyrighted film. To
                      GARCIA V. GOOGLE                           29

no one’s surprise, the end result was the same: the entire film
remained removed from YouTube.

    The takedown order was unwarranted and incorrect as a
matter of law, as we have explained above. It also gave short
shrift to the First Amendment values at stake. The mandatory
injunction censored and suppressed a politically significant
film—based upon a dubious and unprecedented theory of
copyright. In so doing, the panel deprived the public of the
ability to view firsthand, and judge for themselves, a film at
the center of an international uproar.

    Although the intersection between copyright and the First
Amendment is much-debated,14 the Supreme Court teaches
that copyright is not “categorically immune from challenges
under the First Amendment.” Eldred, 537 U.S. at 221
(internal citation omitted). To be sure, this is not a case of
garden-variety copyright infringement, such as seeking to
restrain the use of copyrighted computer code. The panel’s
takedown order of a film of substantial interest to the public
is a classic prior restraint of speech. Alexander v. United
States, 509 U.S. 544, 550 (1993) (“Temporary restraining
orders and permanent injunctions—i.e., court orders that
actually forbid speech activities—are classic examples of
prior restraints.”). Prior restraints pose the “most serious and
the least tolerable infringement on First Amendment rights,”
Hunt v. NBC, 872 F.2d 289, 293 (9th Cir. 1989) (citation
omitted), and Garcia cannot overcome the historical and



  14
     See, e.g., Joseph P. Bauer, Copyright and the First Amendment:
Comrades, Combatants, or Uneasy Allies?, 67 Wash. & Lee L. Rev. 831
(2010); Mark A. Lemley & Eugene Volokh, Freedom of Speech and
Injunctions in Intellectual Property Cases, 48 Duke L.J. 147 (1998).
30                  GARCIA V. GOOGLE

heavy presumption against such restraints with a thin
copyright claim in a five-second performance.

    The amended injunction issued February 28, 2014 is
dissolved immediately and has no force or effect.

                       CONCLUSION

    At this stage of the proceedings, we have no reason to
question Garcia’s claims that she was duped by an
unscrupulous filmmaker and has suffered greatly from her
disastrous association with the Innocence of Muslims film.
Nonetheless, the district court did not abuse its discretion
when it denied Garcia’s motion for a preliminary injunction
under the copyright laws.

     AFFIRMED.



WATFORD, Circuit Judge, concurring in the judgment:

    We don’t have to craft new rules of copyright law to
resolve this appeal. We just have to follow the law we
established a few years ago, without controversy, on the
subject of irreparable harm. The majority’s decision to do
more is a mistake in my view, and not just because much of
what the majority says about copyright law may be wrong.
See Dissent at 34–38. We are usually well advised to decide
no more than we need to, even when resolving routine
appeals typical of those we’re likely to see in the future. We
should be all the more cautious when resolving an appeal like
this one, a case that could not be more atypical as far as
copyright infringement actions go and one that is highly
                      GARCIA V. GOOGLE                         31

charged on both sides to boot. Because the risk of making
bad law in these circumstances is particularly high, we should
aim to decide as narrowly as we can, leaving the task of
crafting broad new rules for a case in which it is actually
necessary to do so. See Frederick Schauer, Do Cases Make
Bad Law?, 73 U. Chi. L. Rev. 883, 916 (2006).

     Had we chosen to decide narrowly here, we could have
affirmed the district court’s denial of a preliminary injunction
by focusing solely on the irreparable harm prong. Garcia
bore the burden of showing that “irreparable injury is likely
in the absence of” the requested injunction. Winter v. Natural
Res. Def. Council, Inc., 555 U.S. 7, 22 (2008). The only form
of injury Garcia has alleged that could qualify as irreparable
is the risk of death she faces as a result of the fatwa issued
against her. Unlike the majority, I’m willing to assume that
the risk of death qualifies as irreparable injury in this context.
But under our decision in Perfect 10, Inc. v. Google, Inc.,
653 F.3d 976 (9th Cir. 2011), Garcia also had to prove a
“causal connection” between the irreparable injury she faces
and the conduct she hopes to enjoin. Id. at 982. In other
words, she had to show that removing the film from YouTube
would likely eliminate (or at least materially reduce) the risk
of death posed by issuance of the fatwa.

    The district court did not abuse its discretion by
concluding, albeit for reasons different from those I offer
here, that Garcia failed to satisfy the irreparable harm prong.
The sad but unfortunate truth is that the threat posed to Garcia
by issuance of the fatwa will remain whether The Innocence
of Muslims is available on YouTube or not. Garcia is subject
to the fatwa because of her role in making the film, not
because the film is available on YouTube. The film will
undoubtedly remain accessible on the Internet for all who
32                    GARCIA V. GOOGLE

wish to see it even if YouTube no longer hosts it. Bottom
line: Garcia’s requested injunction won’t change anything
about the content of the film or the part, however limited, she
played in its making.

    Of course, Garcia’s role in making the film has been
completely misunderstood. She never actually uttered the
highly offensive words her character speaks in the film. She
had no idea that the scenes in which she appeared would later
be used as part of an anti-Islam diatribe, and she strongly
opposes the film’s message. Correcting these misperceptions
might well eliminate or reduce the threat Garcia faces, but she
has already taken numerous steps to do just that. She has
publicly denounced the film and done everything within her
power—including bringing this lawsuit—to disassociate
herself from the film’s hateful message.

    The declaration submitted by Garcia’s expert on Islamic
and Middle Eastern law—the only evidence she offered that
addresses causation directly—candidly describes the tenuous
causation theory Garcia relies on. Garcia’s expert did not
assert that removing the film from YouTube would likely
cause the fatwa against her to be lifted. He instead noted that
Garcia’s “public statements condemning the film here have
been received in the Muslim world with controversy,” and
opined that removing the film from YouTube would cause
others to believe that Garcia’s condemnations are sincere: “If
she is successful in pulling the content down from the
internet, it will likely help her in terms of believability of her
message condemning the film and its message.” (Emphasis
added.)

   In my view, this sparse evidence does not show that
removing the film from YouTube would be likely to mitigate
                     GARCIA V. GOOGLE                         33

the risk of death Garcia faces. At most, the expert’s bare
assertion establishes that granting the requested injunction
will have an incremental but impossible-to-measure effect on
Garcia’s credibility. The declaration notably stops short of
suggesting that the injunction would have any impact (let
alone a likely impact) on the actions of the necessary
audience: the cleric who issued the fatwa and those who
would be inclined to carry it out. Nor is it obvious why
success in getting the district court to order the film’s
removal from YouTube would be critical to bolstering the
believability of Garcia’s message. Demanding the take-down
injunction seems to speak loudly and clearly in its own right
about the sincerity of her views on the film.

    The district court did not abuse its discretion in
concluding that, on this record, Garcia failed to satisfy the
irreparable harm prong. Under our decision in Perfect 10,
that alone requires us to affirm the district court’s denial of a
preliminary injunction. 653 F.3d at 982. I concur in the
judgment for that reason only.



KOZINSKI, Circuit Judge, dissenting:

    Garcia’s dramatic performance met all of the
requirements for copyright protection: It was copyrightable
subject matter, it was original and it was fixed at the moment
it was recorded. So what happened to the copyright? At
times, the majority says that Garcia’s performance was not
copyrightable at all. And at other times, it seems to say that
Garcia just didn’t do enough to gain a copyright in the scene.
Either way, the majority is wrong and makes a total mess of
copyright law, right here in the Hollywood Circuit. In its
34                   GARCIA V. GOOGLE

haste to take internet service providers off the hook for
infringement, the court today robs performers and other
creative talent of rights Congress gave them. I won’t be a
party to it.

                              I

    Youssef handed Garcia a script. Garcia performed it.
Youssef recorded Garcia’s performance on video and saved
the clip. Until today, I understood that the rights in such a
performance are determined according to elementary
copyright principles: An “original work[] of authorship,”
17 U.S.C. § 102(a), requires only copyrightable subject
matter and a “minimal degree of creativity.” Feist Publ’ns,
Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 345 (1991). The
work is “fixed” when it is “sufficiently permanent or stable to
permit it to be perceived, reproduced, or otherwise
communicated for a period of more than transitory duration.”
17 U.S.C. § 101. And at that moment, the “author or authors
of the work” instantly and automatically acquire a copyright
interest in it. 17 U.S.C. § 201(a). This isn’t exactly String
Theory; more like Copyright 101.

    Garcia’s performance met these minimal requirements;
the majority doesn’t contend otherwise. The majority
nevertheless holds that Garcia’s performance isn’t a “work,”
apparently because it was created during the production of a
later-assembled film, Innocence of Muslims. Maj. Op. 17–20.
But if you say something is not a work, it means that it isn’t
copyrightable by anyone. Under the majority’s definition of
“work,” no one (not even Youssef) can claim a copyright in
any part of Garcia’s performance, even though it was
recorded several months before Innocence of Muslims was
assembled. Instead, Innocence of Muslims—the ultimate
                     GARCIA V. GOOGLE                        35

film—is the only thing that can be a “work.” If this is what
my colleagues are saying, they are casting doubt on the
copyrightability of vast swaths of material created during
production of a film or other composite work.

     The implications are daunting. If Garcia’s scene is not a
work, then every take of every scene of, say, Lord of the
Rings is not a work, and thus not protected by copyright,
unless and until the clips become part of the final movie. If
some dastardly crew member were to run off with a copy of
the Battle of Morannon, the dastard would be free to display
it for profit until it was made part of the final movie. And, of
course, the take-outs, the alternative scenes, the special
effects never used, all of those things would be fair game
because none of these things would be “works” under the
majority’s definition. And what about a draft chapter of a
novel? Is there no copyright in the draft chapter unless it gets
included in the published book? Or if part of the draft gets
included, is there no copyright in the rest of it?

    This is a remarkable proposition, for which the majority
provides remarkably little authority. Aalmuhammed v. Lee,
202 F.3d 1227 (9th Cir. 2000), the only case that the majority
cites, says just the opposite. In Aalmuhammed, we
considered a claim by a contributor to the movie Malcolm X
that he was a joint author of the entire movie. Id. at 1230.
Everyone in Aalmuhammed agreed that the relevant “work”
was Malcolm X. The only question was whether the
contributor was a joint author of that work. We went out of
our way to emphasize that joint authorship of a movie is a
“different question” from whether a contribution to the movie
can be a “work” under section 102(a). Id. at 1233. And we
clearly stated that a contribution to a movie can be
copyrightable (and thus can be a “work”). Id. at 1232.
36                   GARCIA V. GOOGLE

    The majority’s newfangled definition of “work” is
directly contrary to a quarter-century-old precedent that has
never been questioned, Effects Associates, Inc. v. Cohen,
908 F.2d 555 (9th Cir. 1990). There, we held that a company
that created special effects footage during film production
retained a copyright interest in the footage even though it
became part of the film. Id. at 556–58; see also Oddo v. Ries,
743 F.2d 630, 633–34 (9th Cir. 1984). The majority tries to
distinguish Effects Associates by arguing that the footage
there was a “standalone work[] that [was] separately fixed
and incorporated into a film.” Maj Op. 22 n.13. But Garcia’s
performance was also “separately fixed and incorporated
into” Innocence of Muslims. Why then are the seven shots
“featuring great gobs of alien yogurt oozing out of a defunct
factory” interspersed in The Stuff, 908 F.2d at 559, any more
a “standalone work” than Garcia’s performance? Youssef
wasn’t required to use any part of Garcia’s performance in the
film; he could have sold the video clip to someone else. The
clip might not have had much commercial value, but neither
did the special effects scenes in Effects Associates. Nothing
in the Copyright Act says that special effects scenes are
“works” entitled to copyright protection but other scenes are
not. And what about scenes that have actors and special
effects? Are those scenes entitled to copyright protection (as
in Effects Associates), or are they denied copyright protection
like Garcia’s scene?

                              II

    A. The majority also seems to hold that Garcia is not
entitled to copyright protection because she is not an author
of the recorded scene. According to the majority, Garcia
can’t be an author of her own scene because she “played no
role in [her performance’s] fixation.” Maj. Op. 22–23.
                         GARCIA V. GOOGLE                              37

    But a performer need not operate the recording equipment
to be an author of his own performance. See H.R. Rep. No.
94-1476, at 56 (1976); S. Rep. No. 94-473, at 53–54 (1975);
see also 1 Nimmer on Copyright § 2.10[A][3] at 2-178.4 to 2-
178.5. Without Garcia’s performance, all that existed was a
script. To convert the script into a video, there needed to be
both an actor physically performing it and filmmakers
recording the performance. Both kinds of activities can result
in copyrightable expression. See 1 Nimmer on Copyright
§ 2.09[F] at 2-165 to 2-171 (discussing Baltimore Orioles,
Inc. v. Major League Baseball Players Ass’n, 805 F.2d 663
(7th Cir. 1986)).1 Garcia’s performance had at least “some
minimal degree of creativity” apart from the script and
Youssef’s direction. See Feist, 499 U.S. at 345. One’s
“[p]ersonality always contains something unique.             It
expresses its singularity even in handwriting, and a very
modest grade of art has in it something which is one man’s
alone.” Bleistein v. Donaldson Lithographing Co., 188 U.S.
239, 250 (1903). To dispute this is to claim that Gone With
the Wind would be the same movie if Rhett Butler were
played by Peter Lorre.


 1
   Professor Nimmer agrees with the first premise of Baltimore Orioles,
namely, that a contributor of a copyrightable expression that’s captured on
video may retain a copyright interest in it. 1 Nimmer on Copyright
§ 2.09[F] at 2-166. That’s because both the underlying human activity and
the creative aspects of the video itself may be copyrightable. Id.
Professor Nimmer disagrees with the Seventh Circuit’s decision in
Baltimore Orioles on the basis that the underlying human activity in that
case (the baseball game) didn’t contain any creative elements. 1 id.
§ 2.09[F] at 2-167 to 2-171. But Garcia’s acting performance is clearly
copyrightable subject matter. See Laws v. Sony Music Entm’t, Inc.,
448 F.3d 1134, 1142 (9th Cir. 2006) (citing Fleet v. CBS, Inc., 58 Cal.
Rptr. 2d 645, 651 (Ct. App. 1996)); 1 Nimmer on Copyright § 2.09[F] at
2-170 n.85.
38                   GARCIA V. GOOGLE

    Actors usually sign away their rights when contracting to
do a movie, but Garcia didn’t and she wasn’t Youssef’s
employee. I’d therefore find that Garcia acquired a copyright
in her performance the moment it was fixed. When dealing
with material created during production of a film or other
composite work, the absence of a contract always complicates
things.      See Effects Associates, 908 F.2d at 556
(“Moviemakers do lunch, not contracts.”). Without a contract
the parties are left with whatever rights the copyright law
gives them. It’s not our job to take away from performers
rights Congress gave them. Did Jimi Hendrix acquire no
copyright in the recordings of his concerts because he didn’t
run the recorder in addition to playing the guitar? Garcia may
not be as talented as Hendrix—who is?—but she’s no less
entitled to the protections of the Copyright Act.

    B.      While the Copyright Office claims that its
“longstanding practices” don’t recognize Garcia’s copyright
interest, it doesn’t seem that the Register of Copyrights got
the memo. The Register was a member of the U.S. delegation
that signed the Beijing Treaty on Audiovisual Performances.
See U.S. Copyright Office, Annual Report of the Register of
Copyrights 8 (2012). The Treaty would recognize Garcia’s
rights in her performance. It provides that “performers” have
the “exclusive right of authorizing . . . the fixation of their
unfixed performances,” and “reproduction of their
performances fixed in audiovisual fixations, in any manner or
form.” World Intellectual Property Organization, Beijing
Treaty on Audiovisual Performances, Art. 6(ii), 7 (2012).

    The Patent Office, which led the delegation, states that
U.S. law is “generally compatible” with the Treaty, as “actors
and musicians are considered to be ‘authors’ of their
performances providing them with copyright rights.” U.S.
                     GARCIA V. GOOGLE                         39

Patent & Trademark Office, Background and Summary of the
2012 WIPO Audiovisual Performances Treaty 2 (2012).
Although the Copyright Office hasn’t issued a statement of
compatibility, it’s hard to believe that it would sign on if it
believed that the Treaty’s key provisions are inconsistent with
U.S. copyright law. In fact, the Copyright Office praised the
Treaty as “an important step forward in protecting the
performances of television and film actors throughout the
world.”      U.S. Copyright Office, NewsNet: Beijing
Audiovisual Performances Treaty (2012),
http://copyright.gov/newsnet/2012/460.html. Except in the
Ninth Circuit.

    The Copyright Office’s position is thus inconsistent at
best. And, in any event, neither the Copyright Office’s
reasoning nor the authority it relies on in its letter to Garcia
fare any better than the majority’s. The Copyright Office
would refuse copyright registration to an actor like Garcia
because “an actor or an actress in a motion picture is either a
joint author in the entire work or, as most often is the case, is
not an author at all by virtue of a work made for hire
agreement.” However, Garcia isn’t a joint author of the entire
movie and didn’t sign any agreements. She doesn’t fit into
either category. Like the majority, the Copyright Office
would wish this problem away by refusing registration unless
the copyright claimant personally recorded his performance.
But nothing in the legislative history relied on by the
Copyright Office (which concerned joint authorship of an
entire film) suggests that a non-employee doesn’t retain any
copyright interest in a video clip of his acting performance
because it’s recorded by the film’s producer. See H.R. Rep.
No. 94-1476, at 120.
40                  GARCIA V. GOOGLE

                             III

     The harm the majority fears would result from
recognizing performers’ copyright claims in their fixed,
original expression is overstated. The vast majority of
copyright claims by performers in their contributions are
defeated by a contract and the work for hire doctrine. See 1
Nimmer on Copyright § 6.07[B][2] at 6-28 to 6-29; 2 William
F. Patry, Patry on Copyright § 5:17 (2010). And most of the
performers that fall through the cracks would be found to
have given an implied license to the film’s producers to use
the contribution in the ultimate film. See Effects Associates,
908 F.2d at 558. Very few performers would be left to sue at
all, and the ones that remain would have to find suing worth
their while. They wouldn’t be able to claim the valuable
rights of joint authorship of the movie, such as an undivided
share in the movie or the right to exploit the movie for
themselves. See 1 Nimmer on Copyright § 6.08 at 6-34 to 6-
36. Rather, their copyright claims would be limited to the
original expression they created. See Aalmuhammed,
202 F.3d at 1232; Effects Associates, 908 F.2d at 559. Which
is why filmmaking hasn’t ground to a halt even though we
held a quarter-century ago that “where a non-employee
contributes to a book or movie, . . . the exclusive rights of
copyright ownership vest in the creator of the contribution,
unless there is a written agreement to the contrary.” Effects
Associates, 908 F.2d at 557.

    Regardless, the Supreme Court has reminded us that
“speculation about future harms is no basis for [courts] to
shrink authorial rights.” N.Y. Times Co. v. Tasini, 533 U.S.
483, 505–06 (2001). In Tasini, freelance authors argued that
the inclusion in databases of their articles that originally
appeared in periodicals infringed their copyrights in the
                        GARCIA V. GOOGLE                             41

works. Id. at 487. Publishers warned that “‘devastating’
consequences,” including massive damages awards, would
result if the Court were to hold for the freelancers. Id. at 504.
The Court nonetheless held for the freelancers, turning back
the parade of horribles deployed by the publishers. The Court
explained that there are “numerous models for distributing
copyrighted works and remunerating authors for their
distribution.” Id. at 504–05. Tasini is a powerful reminder
that movie producers, publishers and distributors will always
claim that the sky is falling in cases that might recognize an
individual contributor’s copyright interest in material he
created.2 They will always say, as Google says here, that
holding in the contributor’s favor will make “Swiss cheese”
of copyrights. Maj. Op. 20.

    But under our copyright law, the creators of original,
copyrightable material automatically acquire a copyright
interest in the material as soon as it is fixed. There’s no
exception for material created during production of a film or
other composite work. When modern works, such as films or
plays, are produced, contributors will often create separate,
copyrightable works as part of the process. Our copyright
law says that the copyright interests in this material vest


 2
   Ditto in Community for Creative Non-Violence v. Reid, 490 U.S. 730
(1989), which concerned the scope of a “work made for hire.” Id. at 738.
Amici representing, among others, publishers and technology companies
advocated for a broad definition of “employee.” They predicted “ever-
increasing interference with the dissemination of creative works” if the
Court didn’t adopt their definition of “employee.” Brief of the Computer
& Business Equipment Manufacturers’ Ass’n et al. in Support of
Petitioners at 4–5, Cmty. for Creative Non-Violence v. Reid, 490 U.S. 730
(1989) (No. 88-293). But the Court adopted the narrower definition of
“employee” used in agency law. Reid, 490 U.S. at 750–51. It appears that
creative works have been disseminating just fine in spite of Reid.
42                    GARCIA V. GOOGLE

initially with its creators, who will then have leverage to
obtain compensation by contract. The answer to the “Swiss
cheese” bugbear isn’t for courts to limit who can acquire
copyrights in order to make life simpler for producers and
internet service providers. It’s for the parties to allocate their
rights by contract. See Effects Associates, 908 F.2d at 557.
Google makes oodles of dollars by enabling its users to
upload almost any video without pre-screening for potential
copyright infringement. Google’s business model, like that
of the database owners in Tasini, assumes the risk that a
user’s upload infringes someone else’s copyright, and that it
may have to take corrective action if a copyright holder
comes forward.

     The majority credits the doomsday claims at the expense
of property rights that Congress created. Its new standard
artificially shrinks authorial rights by holding that a
performer must personally record his creative expression in
order to retain any copyright interest in it, speculating that a
contrary rule might curb filmmaking and burden the internet.
But our injunction has been in place for over a year; reports
of the internet’s demise have been greatly exaggerated. For
the reasons stated here and in the majority opinion in Garcia
v. Google, Inc., 766 F.3d 929, 933–36 (9th Cir. 2014), I
conclude that Garcia’s copyright claim is likely to succeed.
I’d also find that Garcia has made an ample showing of
irreparable harm. It’s her life that’s at stake. See id. at
938–39.